Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to the communication filed on April 06, 21021.
3.	In view of the amendment filed on 04/06/2021, claim 1-5, 8-12 and 15-19 has been amended.
4.	After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on 04/06/2021, claims 1-20 are allowed.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 04/07/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
					Reasons for Allowance
6.	The examiner’s Non-Final office action dated on January 06, 2021, claims 1-20 were rejected under pre-AIA  35 U.S.C. 103(a) based primarily on US 2007/0113031 A1 to Brown et al, US 2005/0125807 A1 to Brady JR et al, and US 2005/0114707 A1 to DeStefano et al.
	The claimed invention is directed towards a method for creating a plurality of searchable events from raw time series machine data; associating a time stamp with each event in-of the plurality of searchable events; creating two or more time-based persistent data structures for storing the plurality of searchable events, wherein each time-based persistent data structure of the two or more time-based persistent data structures corresponds to a specific time interval, wherein events stored in a particular time-based persistent data structure of the two or more time- based persistent data structures have associated time stamps that fall within a particular time interval corresponding to the particular time-based persistent data structure; and searching events in the two or more time-based persistent data structures according to a time-based search phrase by parsing the time-based search phrase into multiple sub-search phrases, wherein at least two sub-search phrases of the multiple sub- search phrases are applied sequentially to two or more particular persistent data structures of the two or more persistent data structures in reverse chronological based at least in part on the particular specific time intervals corresponding to the two or more persistent data structures, wherein the two or more particular time- based persistent data structures store events having time stamps that fall within a time interval specified by the time-based search phrase.
	The prior art of record US 2007/0113031 A1 to Brown et al, US 2005/0125807 A1 to Brady JR et al, and US 2005/0114707 A1 to DeStefano et al do not teach, show or suggest the feature of searching events in the two or more time-based persistent data structures according to a time-based search phrase by parsing the time-based search phrase into multiple sub-search phrases, wherein at least two sub-search phrases of the multiple sub- search phrases are applied sequentially to two or more particular persistent data structures of the two or more persistent data structures in reverse chronological based at least in part on the particular specific time intervals corresponding to the two or more persistent data structures, wherein the two or more particular time- based persistent data structures store events having time stamps that fall within a time interval specified by the time-based search phrase in combination with other claimed features.
	An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claims 1, 8 and 15.               
The dependent claims 2-7 depending on independent claim 1, dependent claims 9-14 depending on independent claim 8, and dependent claims 16-20 depending on independent claim 15 are also distinct from the prior art for the same reasons.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue 
					Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167